Citation Nr: 1233819	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a lumbar spine injury (a "low back disability").


REPRESENTATION

Appellant represented by:	Attorney Charles E. Binder, Esq.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Fort Harrison, Montana RO.  In May 2010, the Veteran withdrew his prior request for a Travel Board hearing.  In June 2011, the matter was remanded for additional development.


FINDING OF FACT

A chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first year following the Veteran's discharge from active duty; and a low back disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for residuals of a lumbar spine injury is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  An April 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records have been obtained.  The RO arranged for VA examinations and VA records review/medical opinions in August 2008, March 2010, July 2010, February 2012, and April 2012, which (cumulatively) the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran contends that he has a current chronic low back disability that was incurred in service; specifically, he contends that he injured his back in March 1970 while on active duty service after lifting a truck.  His STRs include a March 1969 record indicating that he reported having back pain "all the time" but he did not wait to be seen by a medical officer.  A March 1970 record shows treatment for back pain in the L3-L5 region after lifting a truck; the impression was acute lumbosacral strain.  Three days later, his symptoms were improved and range of motion was normal.  On July 1970 service separation examination, the spine was normal on clinical evaluation.

The postservice evidence shows that the Veteran has a lumbar spine disability.  On December 1997 VA treatment, the Veteran complained of increased back pain.  A January 1998 X-ray of the lumbar spine showed mild L5-S1 degenerative osteoarthritis.  On October 2000 VA treatment, the Veteran reported chronic low back pain with numbness and tingling down both legs to the bottoms of his feet.  He reported that he was a butcher with a lot of overuse and overhead work.  The assessments included known and symptomatic low lumbar degenerative joint disease with bilateral lower extremity mild sciatic distress symptoms.  On May 2001 VA treatment, the Veteran reported that he hurt his back in service for a few days but he did well following the injury.

The medical evidence indicates that the Veteran underwent two nerve root block injections into the right L5 level in 2003, and then surgeries for his low back.  In September 2003, he underwent an anterior lumbar interbody fusion at L5-S1.  In April 2004, he underwent bilateral laminotomies at L3-4 and L4-5.  

In a May 2008 statement, Dr. Luckett noted that he had treated the Veteran since 2003 for back related problems.  The Veteran underwent an anterior lumbar interbody fusion at L5-S1 for back and right lower extremity pain.  Dr. Luckett noted the Veteran's reports of longstanding back and lower extremity symptoms which had been non-debilitating since a military injury in the 1970s, and he subsequently had an exacerbation of his symptoms as a meat cutter approximately 26 months prior to his first surgery [in 2003].  He had a subsequent surgery which involved decompressive laminectomies at L3-4 and L4-5 and foraminotomy on the right at L5-S1, due to incomplete relief of symptoms.  Dr. Luckett noted that the Veteran had had for the most part excellent relief of the majority of his symptoms.  Dr. Luckett opined, "Based upon the history he gives me it seems reasonable to conclude that his back related symptoms date back to his military injury in the 1970s."

On August 2008 VA examination, the Veteran reported that he developed low back pain toward the end of his military service after unloading a desk from a truck.  He reported that his back gave out on him, he was evaluated and conservatively managed, and his pain improved.  He denied any further problems with his back for the remainder of his service.  He reported experiencing periodic back pain after service.  He recalled having a back evaluation around 1970, reporting that it may have been related to a Worker's Compensation claim but he could not remember the details.  He denied any injuries or traumas to his back after service.  He reported that, as a meat cutter, he routinely had to lift and move 100 to 150 pounds at a time and consequently experienced periodic low back pain.  He reported that his back condition remained relatively stable until 4 to 5 years earlier when he noted a significant increase in symptoms; he denied any periods of incapacitation due to his back prior to that time.  He reported that he ultimately underwent a lumbar fusion in 2004 and a laminectomy the following year.  At the time of examination, he reported chronic daily low back pain radiating down to the right buttock and right leg, which he treated with hydrocodone.  He reported pain flares every couple of weeks and typically lasting for a couple of hours, and the pain improved with rest and hydrocodone.  He reported wearing a brace and using a cane every couple of weeks to a month which seemed to help somewhat.  

Following a physical examination, the assessment was degenerative disc disease of the lumbosacral spine with L5 radiculopathy status post L5-S1 fusion and bilateral laminotomies L3-4 and L4-5.  The examiner opined based on a review of the claims file and the medical literature that it is less likely as not (less than 50/50 probability) that the Veteran's current back condition is caused by or related to his military service.  The examiner noted that the Veteran was treated for an acute low back strain in 1970 and did not exhibit any radicular symptoms, and that his back improved with conservative management.  The examiner noted that after service, the Veteran worked as a meat cutter routinely lifting 100-150 pounds and experiencing recurrent episodes of lumbar strain; his back condition remained relatively stable until around 2003 when he developed radicular symptoms eventually resulting in a lumbar fusion and the subsequent laminectomies.  Although the Veteran did experience an isolated episode of lumbar strain during service, the examiner noted that the Veteran admits having a back evaluation related to a worker's compensation claim after discharge from service.  The examiner opined that the episode of lumbar strain in service was not a significant factor in the subsequent development of his lumbar disc disease; rather, it is the likely result of aging and multiple wear/tear/strain from his occupational history.

Based on the record outlined above, a September 2008 rating decision denied service connection for a lumbar spine injury.

The Veteran then submitted a January 1980 discharge summary noting that he sought treatment for pain in the lumbar region with radiation to both lower extremities present since May 1979 following a fall at home.  It was noted that the Veteran had had an episode of back pain in service but had since been asymptomatic.  The diagnosis was low back pain for the previous few months following a fall in May 1979; he had a normal neurological examination, normal lumbosacral spine X-rays, and a normal lumbar myelogram.
The February 2009 rating decision on appeal continued the denial of service connection for lumbar spine injury.

In December 2009, the Veteran submitted lay statements from his mother and three siblings indicating that he sought treatment from a chiropractor Dr. Hoffmann for lower back pain in the early 1970s.

On March 2010 VA examination, the Veteran reported the onset of low back pain in 1970 when he was "hurt" in service.  He reported that he sought treatment from chiropractors after service.  He reported that he went to a doctor about 7 or 8 years earlier and was put on pain pills and muscle relaxers.  He reported that he was then scheduled for surgery but then went hunting and "overdid it".  He reported having an urgent anterior laminectomy in 2004 and a posterior laminectomy the next year.  On examination, he complained of constant radiating pain into the right buttock, and he sometimes could not get out of bed due to the pain.  He reported flare-ups every couple of weeks with a duration of a couple of days.  He treated the pain with hydrocodone only on bad days and denied use of assistive devices, although he reported that he occasionally used a cane in the past.  He reported that he had not worked for 6 years.

On physical examination, it was noted that the Veteran's range of motion was mildly reduced based on his age, body habitus, and factors unrelated to the disability for which the exam was being performed.  The examiner opined that on examination the Veteran had mildly decreased range of motion consistent with his lumbar fusion, he had good strength and muscle mass in his legs, and he had intact vibratory sense and mild microfilament changes in the right leg.  The examiner noted that the Veteran remained active at home and walked one to two miles a day, and he had arthritic changes and evidence of the old lumbar fusion on X-ray.  The examiner noted that the Veteran was treated for one episode of acute low back strain during service in March 1970, he did not exhibit radicular symptoms, and his back improved with conservative management; he denied any problems on discharge.  The Veteran was seen in 1980 after a fall at home; on admission he reported no back problems during the previous 10 years prior to this fall.  He was hospitalized for lumbar pain and had a normal lumbar myelogram and normal lumbosacral spine X-rays.  The examiner noted that no other records regarding the Veteran's back were found during the next 20 years.  When he began treatment at VA in 2000, he reported low back pain with numbness and tingling down both legs, and it was noted that he was a butcher with lots of overuse and overhead work.  The examiner noted that on 2008 VA examination, he reported that as a meat cutter he routinely lifted 100-150 pounds and experienced recurrent episodes of lumbar strain; the examiner noted the 2003 and 2004 surgeries.  

After reviewing the claims file, the medical literature, and the Veteran's private medical records, the March 2010 examiner opined that it is less likely as not (less than 50/50 probability) that his current back condition is caused by or related to his military service.  Although he did experience an isolated episode of lumbar strain during service, the examiner found no evidence that this isolated incident was a significant factor in the subsequent development of his lumbar disc disease.  The examiner opined that there is also no evidence that the Veteran's current low back disorder is due to or related to any event, injury or treatment in service.  The VA examiner opined that the Veteran's current low back condition is the likely result of aging and multiple wear/tear/strain from his occupational history.

In a May 2010 statement, the Veteran related that he hurt his back unloading a truck at Camp Lejeune in the Spring of 1970.  He stated that he was sent to the hospital and treated, and after his release was placed on bedrest for a few days.  He stated that he returned to work, but still had some back pain.  After separation from service in July 1970, he went to work but sought treatment from chiropractor Dr. Hoffmann; he stated that he had to seek treatment once or twice a week in order to continue working.  He stated that he moved to northern Wisconsin several years later and continued to have severe back pain and then sought treatment from Dr. "Cromroy".  He stated that after several more years, he moved back to southern Wisconsin and again saw Dr. Hoffmann for his back pain.  He stated that he saw several more doctors before seeking treatment from the orthopedic surgeon (Dr. Luckett) who later operated on his back.

On July 2010 VA claims file review and medical opinion, the consulting opinion provider noted that the Veteran had received Worker's Compensation for several years for a lower back injury in "2001", and applied for and received Social Security disability benefits for his back after his 2003/2004 surgeries.  It was noted that the Veteran began receiving VA treatment in Montana in 1999, at which time he had shoulder complaints, but did not report any lower back complaints or symptoms.  The provider noted that the records do not report any significant back issues until "2001" when the Veteran had a worker's compensation injury that involved a herniated lumbar disc, for which he received care including spinal injections and eventually two back surgeries.  The provider observed that Dr. Luckett's [2008] statements are based solely on the Veteran's self-report and do not correlate with the actual claims file.  It was noted that the Veteran reported on his Social Security disability application that his disability dated to his 2003 back surgery.  The noted there was no evidence of significant back problems until 2001, over 30 years after service; in the interim the Veteran worked as a meat cutter routinely lifting 100 to 150 pounds, and suffered a Worker's Compensation injury in "2001" secondary to a lifting injury as a meat cutter.  The consulting provider opined that the Veteran's current low back condition is less likely as not related to his military service or any event, injury or treatment during his active military service from 1966 to 1970, and it is more likely as not directly related to his job history and his worker's compensation injury in "2001".

In June 2011, the Board remanded this matter to secure outstanding treatment records.  Specifically, the Board found that the records associated with the claims file did not yet include the complete medical records pertaining to the Veteran's work-related low back injury (apparently in February 2002) and any associated Worker's Compensation claim.  The Board also found that additional development was needed for records of the cited treatment by Dr. Hoffmann.

An August 2011 letter from Dr. Hoffmann indicates that he no longer has the Veteran's treatment records, but does specifically remember treating and providing medical care for the Veteran's low back pain in the 1970s.  He could not provide any more specific information.

In an October 2011 letter, the Veteran's representative listed several doctors who had provided treatment to the Veteran after service: Dr. "Cromroy", Dr. Hecht, and Dr. "Isicson".  A November 2011 communication from Dr. Hecht indicates that the Veteran's file was destroyed, and that his last date of service was in March 1998.  November 2011 communications from Dr. Isackson's office indicate that the Veteran was treated in 1995 and that any records are no longer available.  A May 2012 communication from Dr. Kromrey's office indicates that in the computerized records which go back to 2003-2004 there is no record he ever treated the Veteran.

Records pertaining to the Veteran's Worker's Compensation claim were received from the Montana State Fund.  They indicate that the date of injury was February 25, 2002, when the Veteran was at work cutting meat and developed increased pain in the left flank/hip to the left leg to the small toe; the impressions on immediate treatment included acute lumbar sacral spine strain, spinous process impingement L4-5, and mild degenerative joint disease of the lumbar spine.  On May 2002 emergency room treatment, the Veteran complained of chronic back pain which he had had since "last February ".  On June 2002 treatment, he was noted to have had a history of some low back pain in the past but none recently and no treatment for a minimum of a year; he normally did a lot of heavy lifting (of quarters of beef), which is what he was doing in February when he experienced significant midline low back pain that was diagnosed as acute lumbosacral spine strain.  On March 2003 orthopedic admission for severe lumbar spine pain, the impression was acute lumbar spine herniated disc disease at L5-S1 with a history of multiple disc disease of the lumbar spine secondary to a work related accident.  On April 2003 treatment, the Veteran was noted to have hurt his back lifting meat at work in February 2002.  Worker's Compensation records include the reports of September 2003 and April 2004 spine surgeries.

On February 2012 VA examination, the examiner reviewed the evidence cited above and opined that the Veteran's low back problems (arthritis, nerve compression, etc.) are not caused by or a result of the Veteran's low back strain while in service.  The examiner noted that the strain occurred after lifting an object from a desk but improved 3 days later.  The examiner then noted that while a statement was in the STRs about "having back pain all of the time" in March 1969, he was not examined by a medical professional at that time, he did not later complain of back problems with other visits, and he is noted to have had a normal separation exam in 1970.  The examiner noted the August 2011 letter from Dr. Hoffmann and opined that while he says he treated the Veteran for back pain in the 1970s, he cannot provide any specific records; the examiner found that without records there is no evidence of treatment or diagnosis.  The examiner noted that the Veteran was seen in 1980 in Wisconsin and had normal X-rays and myelogram, and he was noted to have been asymptomatic following his back injury in service until that time.  The examiner noted that in May 2001 the Veteran mentioned he hurt his back in the Marine Corps in the late 1960s for a few days and did well following.  The examiner noted the two back surgeries from Dr. Luckett in 2003 and 2004, as well as Dr. Luckett's 2008 statement that "based upon the history he gives me it seems reasonable to conclude that his back related symptoms date back to his military injury in the 1970s."  The examiner opined that, while this may have seemed reasonable to Dr. Luckett, he likely did not have the full medical record with which to make this assessment; the examiner also found that the Veteran's oral histories are inaccurate over a large period of time, which would have created a wrong impression to Dr. Luckett.  The examiner opined that there is no evidence to show that the Veteran had any chronic back issues from 1970 until 2000, and his back problems came about from his usage (as a meat packer and butcher), his age, and his weight.  The examiner noted that medical literature does not support that "back strain" (which in this case was an acute and transitory condition) progresses to developing degenerative disc disease; the examiner noted that back strains involve muscles and ligaments, whereas degenerative disease involves the disks, nerves, and the vertebrae.

On April 2012 VA claims file review and medical opinion, the consulting provider cited the entire relevant service and postservice medical history.  She noted that the first postservice treatment for lumbar pain was in January 1980 (10 years after service), when the pain was reported as present since May 1979 (following a fall at home) and that the Veteran had been asymptomatic since an episode of back pain in service.  She found no mention of intercurrent chiropractor visits or other health care visits for lumbar complaints when the Veteran presented for the January 1980 new onset of low back pain due to a 1979 fall at home; records showing a normal lumbar myelogram and normal lumbar X-rays were noted.  She cited 1998 (28 years after service) lumbar spine X-rays showing mild L5-S1 degenerative osteoarthritis.  The consulting provider cited the 2002 back injury while working as a meat cutter and subsequent Worker's Compensation claim (and payment) settled in 2005.  She noted Dr. Luckett's 2008 opinion that "based on the history he gives me it seems reasonable to conclude that the back related symptoms date back to his military injury in the 1970s", and observed that Dr. Luckett gives no rationale for his statements and provides no links between the one time complaint in 1970 and the other injuries noted in the records 10 and 28 years post-discharge.  She noted that the Veteran apparently did not mention to Dr. Luckett the fall at home in 1979 which caused him to seek medical care in 1980, stating that it is assumed that Dr. Luckett was unaware of the 1980 statement that reports that the Veteran had an episode of back pain in service in the 1960s but had since been asymptomatic.  She noted that Dr. Luckett described the Worker's Compensation injury in 2002 but it was described as an exacerbation as a meat cutter, making no reference to the Veteran's asymptomatic period following service from 1970 to 1980.  She noted that there were no entries regarding low back pain from 1980 to 1998, and that the 1998 X-rays show the first evidence of lumbar pathology, described as mild L5-S1 degenerative osteoarthritis.  She pointed out that in 2002, the Veteran sustained a Worker's Compensation lifting injury, subsequently had surgery, and now is on Social Security disability.  She opined based on the cumulative evidence of record, as well as discussion and file review with an orthopedic specialist, that the Veteran's current low back disorder is clearly and unmistakably not due to, caused by, or aggravated beyond normal progression by any event as a result of active duty service; she noted that the Veteran had a normal spine exam on 1970 discharge, and subsequently told a 1980 health care provider that following the documented injury in service he was asymptomatic until his fall at home in May 1979.

The Board finds the VA opinions, taken together, to be entitled to great probative weight, as they took into account a complete review of the Veteran's claims file and medical history, in addition to physical examinations.  

Additional VA and non-VA treatment records through April 2012 indicate findings largely similar to the symptomatology noted above.  A review of SSA records reveals that the Veteran was awarded disability benefits beginning August 2003 for a primary diagnosis of status post lumbar decompression and fusion secondary to lumbar stenosis.

There is no postservice medical diagnosis of a chronic low back disability until 1998, approximately 28 years after the Veteran's discharge from active duty, when a lumbar spine X-ray showed mild L5-S1 degenerative osteoarthritis.  Significantly, on several treatment occasions, the Veteran himself indicated that his back pain following the in-service injury in March 1970 resolved after three days, and that he was then asymptomatic until a fall in 1979.  The Veteran's more recent accounts to the contrary, which are contradicted by his more contemporaneous accounts, are self-serving, and are not credible.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that arthritis was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability as a chronic disease under 38 U.S.C.A. § 1112 likewise is not warranted.  

Furthermore, there is no competent evidence that based on a complete review of the record relates the Veteran's low back disability to his service, or even suggests there may be such nexus.  Dr. Luckett's May 2008 opinion to that effect are based solely on the Veteran's self-reported history, the medical treatment associated only with the surgeries he performed in 2003 and 2004 and since, and a current physical examination.  Dr. Luckett's opinion does not reflect awareness of the Veteran's complete accurate medical history (which is very significant for lack of evidence of postservice back symptoms prior to intercurrent injuries).  The Board therefore finds that such opinion is entitled to minimal probative weight.

The Veteran's own assertions that there is a nexus between his current back disability and an injury in service are not competent evidence in such matter.  The etiology of an insidious process such as arthritis, i.e., whether or not it is related to a remote injury in the absence of continuity of symptoms (as here), is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  Significant is the 28 year postservice interval during which the Veteran received no treatment for a chronic low back disability, as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations.  

In summary, the credible and competent evidence in the matter does not support that the Veteran's current chronic low back disability is etiologically related to his service/the acknowledged back injury therein.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.


ORDER

Service connection for residuals of a lumbar spine injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


